Appeal from an order of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), entered April 21, 2004. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court’s determination that defendant is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.) based on his conviction of attempted sexual abuse in the first degree with respect to a 16-year-old female is supported by clear and convincing evidence (see § 168-n [3]; People v Thornton, 16 AD3d 1169, 1169-1170 [2005], lv denied 5 NY3d 702 [2005]). Contrary to the contentions of defendant, the People established through his statements that he had not accepted responsibility for the offense, and they established that defendant had not previously met the victim. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Smith and Lawton, JJ.